SULLIVAN, C. J.
This is an appeal from a judgment against Glenn B. Craney, as trustee of the Interstate Mercantile Company, a bankrupt corporation, in favor of the plaintiff, on a promissory note for the sum of $4,666.66, with interest thereon and attorney’s fees, and also from an order denying a new trial.
The action was tried by the court with a jury and the jury found the facts in favor of the plaintiff, and judgment was entered on the verdict.
Numerous errors are assigned, but the main contentions involve the sufficiency of the evidence and the action of the court in giving certain instructions to the jury and refusing to give others. The evidence in the case covers nearly 500 typewritten pages, and from an examination of it we find a substantial conflict in the evidence and that there is’ substantial evidence to support the verdict of the jury.
So far as the instructions are concerned, those- given by the court fairly cover the case, and we do not think the court erred in refusing to give certain instructions requested by the defendant.
*85Finding no reversible error in the record, the judgment must be affirmed, and it is so ordered, with costs in favor of the respondent.
Budge and Morgan, JJ., concur.